DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and AA in the reply filed on May 27, 2022 is acknowledged.  Applicant contends claims 1-20 read on the elected Species.  Examiner disagrees.  Claims 5 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.   Specifically, claims 5 and 16 are drawn to non-elected Species BB wherein the angled locking members are substantially rigid.  Species AA, directed to Figs 7-8 was elected, and is directed to an embodiment wherein the angled locking members are resiliently deflectable (See para 0051).  Claims 5 and 16 are recite wherein the angled locking members are substantially rigid, which is disclosed and illustrated with respect to Species BB (See para 0056).  It is noted, claims 5 and 16 are subject to rejoinder upon the indication of allowable subject matter.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0253128 to Yamane.
In regard to claims 1, 12 and 20, Yamane discloses an attachment for an endoscope, the attachment comprising: a housing 50; one or more angled locking members 57 extending from an inner surface of the housing, the angled locking members being designed to engage a biopsy port 49 of an endoscope; one or more stabilizing members 64 extending from the inner surface of the housing; a locking apparatus 59 coupled to the housing; and a sealing member 33 disposed within the housing (See Figs. 17-19 and paragraphs 0098-0114).  
In regard to claims 2 and 13, Yamane discloses an attachment for an endoscope, wherein the one or more angled locking members include a first angled locking member disposed on a first side of the inner surface of the housing and a second angled locking member disposed on a second side of the inner surface of the housing (See Figs. 17-19 and paragraphs 0098-0114).  
In regard to claims 3 and 14, Yamane discloses an attachment for an endoscope, wherein the one or more angled locking members include a first angled locking member and wherein the first angled locking member includes a bent region (See Figs. 17-19 and paragraphs 0098-0114).  
In regard to claims 4 and 15, Yamane discloses an attachment for an endoscope, wherein the one or more angled locking members include a first angled locking member and wherein the first angled locking member is substantially V-shaped (See Figs. 17-19 and paragraphs 0098-0114).  
In regard to claims 6 and 17, Yamane discloses an attachment for an endoscope, wherein the one or more angled locking members include a first angled locking member and wherein the first angled locking member is resiliently deflectable (See Figs. 20-21 and para 0112-0114).
In regard to claims 7 and 18, Yamane discloses an attachment for an endoscope, wherein the one or more stabilizing members include a first stabilizing member disposed on a first side of the inner surface of the housing and a second stabilizing member disposed on a second side of the inner surface of the housing (See Figs. 17-19 and paragraphs 0098-0114).  
In regard to claims 8 and 19, Yamane discloses an attachment for an endoscope, wherein the one or more stabilizing members include a first stabilizing member and wherein the first stabilizing member extends radially inward from the inner surface of the housing (See Figs. 17-19 and paragraphs 0098-0114).  
In regard to claim 9, Yamane discloses an attachment for an endoscope, wherein the housing includes a skirt region (See Figs. 17-19 and paragraphs 0098-0114).  
In regard to claim 11, Yamane discloses an attachment for an endoscope, wherein the sealing member includes a biopsy cap including a resilient seal.
Claim(s) 1-4, 7-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0195117 to Rucker et al.
In regard to claims 1, 12 and 20, Rucker et al. disclose an attachment for an endoscope, the attachment comprising: a housing 106; one or more angled locking members 126, 128 extending from an inner surface of the housing, the angled locking members being designed to engage a biopsy port 204 of an endoscope; one or more stabilizing members 138 extending from the inner surface of the housing; a locking apparatus 104 coupled to the housing; and a sealing member 140/144 disposed within the housing (See Fig. 5 and paragraphs 0063-0075).  
In regard to claims 2 and 13, Rucker et al. disclose an attachment for an endoscope, wherein the one or more angled locking members include a first angled locking member disposed on a first side of the inner surface of the housing and a second angled locking member disposed on a second side of the inner surface of the housing (See Fig. 5 and paragraph 0064).  
In regard to claims 3 and 14, Rucker et al. disclose an attachment for an endoscope, wherein the one or more angled locking members include a first angled locking member and wherein the first angled locking member includes a bent region (See Figs. 15-16 ).  
In regard to claims 4 and 15, Rucker et al. disclose an attachment for an endoscope, wherein the one or more angled locking members include a first angled locking member and wherein the first angled locking member is substantially V-shaped (See Figs. 15-16).  
In regard to claims 6 and 17, Rucker et al. disclose an attachment for an endoscope, wherein the one or more angled locking members include a first angled locking member and wherein the first angled locking member is resiliently deflectable (See Figs. 15-16 and para 0085-0086).
In regard to claims 7 and 18, Rucker et al. disclose an attachment for an endoscope, wherein the one or more stabilizing members include a first stabilizing member disposed on a first side of the inner surface of the housing and a second stabilizing member disposed on a second side of the inner surface of the housing (See Fig. 5 and paragraphs 0063-0075).  
In regard to claims 8 and 19, Rucker et al. disclose an attachment for an endoscope, wherein the one or more stabilizing members include a first stabilizing member and wherein the first stabilizing member extends radially inward from the inner surface of the housing (See Fig. 5 and paragraphs 0063-0075).  
In regard to claim 9, Rucker et al. disclose an attachment for an endoscope, wherein the housing includes a skirt region (See Figs. 5-6 and 8).  
In regard to claim 10, Rucker et al. disclose an attachment for an endoscope, wherein the locking apparatus includes one or more guidewire locks (see Figs. 1 and 3 and para 0063).
In regard to claim 11, Rucker et al. disclose an attachment for an endoscope, wherein the sealing member includes a biopsy cap including a resilient seal (See Fig. 5 and paragraphs 0072-0075).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
6/2/2022